Citation Nr: 0726466	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  03-22 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


INTRODUCTION

The veteran had active military service from June 1970 to 
December 1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The veteran testified before the undersigned Veterans Law 
Judge at the RO in December 2003.  A transcript of his 
hearing was prepared and associated with the record.

When the case was before the Board in July 2004 it was 
remanded for additional development of the record.  It was 
returned to the Board for appellate consideration in April 
2006.  

In May 2006, the Board denied the veteran's claim for an 
evaluation in excess of 
50 percent for PTSD and remanded the issues of service 
connection for hypertension and coronary artery disease as 
secondary to PTSD as well as the issue of a total disability 
rating by reason of individual unemployability due to 
service-connected disability (TDIU).  Thereafter, as to the 
issue of a disability rating in excess of 50 percent for 
PTSD, the veteran filed a timely appeal to the United States 
Court of Appeals for Veterans Claims (Court).  In May 2007, 
the Secretary of VA and the veteran (the parties) filed a 
joint motion to vacate the Board decision to the extent of 
the issue of an increased rating for PTSD, and the Court 
vacated the Board's decision and remanded the case for 
additional clarification.  The remaining issues continue to 
be developed per the Board's directives in the May 2006 
remand, and those issues are not before the Board at this 
time.  
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on his part.  


REMAND

In the May 2007, the joint motion agreed that the September 
2004 VA examination was inadequate for rating purposes.  
During that examination, a Global Assessment of Functioning 
(GAF) score of 36 was assigned.  The joint motion indicated 
that the GAF score incorrectly included impairment due to 
physical (or environmental) limitations.  It was also pointed 
out that the April 2003 examiner, who assigned a GAF score of 
46, also utilized symptoms associated with non-psychiatric 
disorders.  Consequently, the Board is directed to obtain an 
evaluation, based on the GAF scale, of the disability 
resulting from the veteran's PTSD alone.   See Chisem v. 
Gober, 10 Vet. App. 526, 527-528 (1997); Allin v. Brown, 
10 Vet. App. 55, 57 (1997); Browder v. Brown, 5 Vet. App. 
268, 270 (1993) ("[Q]uestions settled on a former appeal of 
the same case are no longer open for review.... 'the 
principle law of the case' has been applied to the 
application of the law in decisions of Federal courts in 
cases remanded to administrative agencies.").      

The case is hereby REMANDED for the following action:

1.  The veteran should be afforded a VA 
psychiatric examination by the examiner 
who conducted the September 2004 
examination (or other appropriate 
examiner if this one is unavailable) to 
determine the extent of impairment of the 
veteran's PTSD.   The examiner should 
render specific findings with respect to 
the existence and extent (or frequency, 
as appropriate) of impaired judgment, 
thinking, or mood;  the presence or 
absence of obsessional rituals that 
interfere with routine activities; 
illogical, obscure or irrelevant speech; 
whether there is near-continuous panic or 
depression affecting the ability to 
function independently; impaired impulse 
control and/or thought processes, neglect 
of personal hygiene and appearance, 
suicidal ideation; spatial, time, or 
place disorientation, and delusions or 
hallucinations.  The examiner should 
render a multi-axial diagnosis, including 
assignment of GAF score only as to the 
effects of PTSD, as well as an 
explanation of what the score means.

The claims folder must be made available 
to the examiner for review.  All 
appropriate testing should be undertaken 
in connection with the examination.  The 
examiner should describe all findings in 
detail and provide a complete rationale 
for all opinions offered.  

2.  After undertaking any other 
development deemed essential, including 
obtaining all relevant outstanding 
psychiatric treatment records, if any, 
and ensuring that all appropriate 
notification procedures have been 
followed, readjudicate the veteran's 
claim.   If the benefit sought on appeal 
remains denied, the veteran should be 
provided a pertinent Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his part.  The veteran is 
advised that failure to cooperate by reporting for any 
scheduled examinations may result in the denial of the higher 
rating claim.  38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                        
____________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).





 Department of Veterans Affairs


